Order entered February 26, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00652-CV

                  IN THE INTEREST OF D.P.G., A CHILD

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 87836

                                    ORDER
                  Before Justices Schenck, Molberg and Nowell

      Upon reconsideration, the panel requests that Father file a response to

Appellee’s Motion for Rehearing, if any, on or before ten (10) days of the date of

this Order.




                                            /s/   DAVID J. SCHENCK
                                                  PRESIDING JUSTICE